DETAILED ACTION

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-13, drawn to activating and deactivating one or more power supplies based on the load on the active power supplies in a storage system having multiple power supplies, classified in G06F 1/263.
II. 	Claims 14-21, drawn to adjusting the power cap and operating power level of a storage device based on a determined operating state of the storage device, classified in G06F 1/3221 and 1/3268.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as usage in a system having multiple power supplies, as well as optimizing operation of the power supplies of the system by ensuring that active power supplies operate in their high-efficiency power range.  Subcombination II has separate utility such as in a system having a single power supply, as well as optimizing power usage of storage devices of a storage bank by dynamically adjusting their maximum power caps based on the workload of the storage devices.  See MPEP § 806.05(d).


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I and II have a separate classification and have a separate subject for inventive effort, and require a different field of search such that a search for one of the inventions is not likely to result in finding art pertinent to the other invention due to the need to search different classes/subclasses and employ different search queries.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application additionally contains claims directed to the following patentably distinct species:
A1.	A corresponding power meter is internal to the storage device (See Paragraphs 11 and 88 and Figure 12).
A2.	A corresponding power meter is external to the storage device (See Paragraphs 12, 88, and 109). 

The species are independent or distinct because they recite mutually exclusive characteristics.  A power meter cannot be both internal to and external to the storage device at the same time. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1 and 2 are generic.  As a courtesy, the Examiner has identified Claim 4 as appearing to encompass Specie A1, and Claim 5 as appearing to encompass Specie A2, however, identification of the claims encompassing the elected species remains the responsibility of Applicant.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species recite mutually exclusive characteristics that each require a different field of search such that a search for one of the inventions is not likely to result in finding art pertinent to the other invention due to the need to search different classes/subclasses and employ different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THOMAS J. CLEARY/Primary Examiner, Art Unit 2185